DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is in response to Applicant’s amendment filed on 11/21/2022.  Claims 1-3, 5-9, 11, and 12 are now pending in the present application.  Claims 4 and 10 have been canceled by the Applicant.  This Action is made FINAL.
Drawings
The drawings were received on 11/21/2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-9, 11, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 1 and 7, the limitation, "receiving, from an application function (AF), a first message requesting configuration of a group including …  a PDU session type for the group", introduces new matter because the specification of the present application fails to disclose, suggest, or otherwise support this limitation.  Applicant suggests that support for the add claim limitation may be found in the specification as originally filed at paragraphs 0045, 0047, 0052, 0054, and 0068-0072.  However, Applicant’s specification only discloses a provisioning request including a PDU session type.  There appears to be no indication that a message requesting configuration of a group includes the PDU session type.  Furthermore, Applicant’s specification does not appear to disclose that the PDU session type is for a group.

Also regarding claims 1 and 7, the limitation, "in case that the AF is authorized, transmitting, to a unified data management (UDM), a second message requesting the configuration of the group", introduces new matter because the specification of the present application fails to disclose, suggest, or otherwise support this limitation.  Applicant suggests that support for the add claim limitation may be found in the specification as originally filed at paragraphs 0045, 0047, 0052, 0054, and 0068-0072.  However, Applicant’s specification does not appear to disclose the AF being authorized as a prerequisite to the NEF transmitting a message requesting the configuration of the group to the UDM.

Regarding claims 5 and 11, the limitation, "wherein the message from the NEF is transmitted based on a message from the AF including … a PDU session type for the group", introduces new matter because the specification of the present application fails to disclose, suggest, or otherwise support this limitation.  Applicant fails to point out support in the original specification for the newly added limitation.  Applicant suggests that support for the add claim limitation may be found in the specification as originally filed at paragraphs 0045, 0047, 0052, 0054, and 0068-0072.  However, Applicant’s specification only discloses a provisioning request including a PDU session type.  There appears to be no indication that a message requesting configuration of a group includes the PDU session type.  Furthermore, Applicant’s specification does not appear to disclose that the PDU session type is for a group.

Also regarding claims 5 and 11, the limitation, "in case that an application function (AF) is authorized by a network exposure function (NEF): receiving, from the NEF, a message requesting configuration of a group", introduces new matter because the specification of the present application fails to disclose, suggest, or otherwise support this limitation.  Applicant fails to point out support in the original specification for the newly added limitation.  Applicant suggests that support for the add claim limitation may be found in the specification as originally filed at paragraphs 0045, 0047, 0052, 0054, and 0068-0072.  However, Applicant’s specification does not appear to disclose the AF being authorized as a prerequisite to the NEF transmitting a message requesting the configuration of the group to the UDM.

Claims 2, 3, 6, 8, 9, and 12 are also rejected by virtue of their dependency on claims 1, 5, 7, and 11.

Potentially Allowable Subject Matter
Claims 1-3, 5-9, 11, and 12 would potentially be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office Action.

The following is a statement of reasons for the indication of potentially allowable subject matter:
Considering claims 1 and 7, the best prior art found during the prosecution of the present application, Li et al. (U.S. Patent Application Publication No. 2019/0357301 A1) (hereinafter Li 1), Li et al. (U.S. Patent Application Publication No. 2020/0059761 A1) (hereinafter Li 2), and Li (U.S. Patent Application Publication No. 2020/0366567 A1) (hereinafter Li 3), fails to disclose, teach, or suggest the limitations of receiving, from an application function (AF), a first message requesting configuration of a group including …  a PDU session type for the group in combination with and in the context of all of the other limitations in claims 1 and 7.
Considering claims 5 and 11, the best prior art found during the prosecution of the present application, Li 1, Li 2, and Li 3, fails to disclose, teach, or suggest the limitations of receiving, from the NEF, a message requesting configuration of a group; and wherein the message from the NEF is transmitted based on a message from the AF including … a PDU session type for the group in combination with and in the context of all of the other limitations in claims 5 and 11.
Claims 2, 3, 6, 8, 9, and 12 would also potentially be allowable by virtue of their dependency on claims 1, 5, 7, and 11.
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-9, 11, and 12 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642